 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT :
SOUTHERN DISTRICT OF NEW YORK USDC SDNY
Oe x DOCUMENT |
MALAAIKA LACARIO, on behalf of herself ELECTRONICALLY FILED
and all others similarly situated, DOC #: -
DATE FILED: Z 77 hs
Plaintiff, “
-against- ; ORDER OF DISMISSAL

HF MANAGEMENT SERVICES, LLC d/b/a ; 19-CV-4671 (KNF)
HEALTHFIRST,

Defendants.

ween ence ene — xX

KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

It having been reported to this Court, on the 11th day of February 2020, that the above-
captioned action was settled,

IT IS HEREBY ORDERED that the above-captioned action be, and the same hereby is,
dismissed. However, within thirty (30) days of this Order, either party may apply to the Court by
letter for restoration of the action to the calendar of the undersigned, if the terms and conditions
under which the parties have agreed to settle their dispute have not been fulfilled. In that event,

the action will be restored.

Dated: New York, New York SO ORDERED:
February 12, 2020 - - 8
(CC rn GaN hawk Pay

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
